            Case 1:20-cv-01187-EGS Document 1-5 Filed 05/06/20 Page 1 of 8



                                                                         U.S. Department of Homeland Security
                                                                         U.S. Citizcnship and Immigration Services
March 20, 2020                                                           California Service Center
                                                                         Laguna Niguel, CA 92677-0590

                                                                         U.S. Citizenship
                                                                         and Immigration
                                                                         Services
HCL AMERICA INC
c/o LAURA BLACK
FRAGO MEN DEL REY BERNSEN & LO EWY
100 HIGH ST FLR 3                                                        WAC2005951280
BOSTON, MA 02110

Form I-129, Petition for a Nonimmigrant Worker

                                                                         A2 15-626-861


                                                 DECISION


On December 11, 2019, your organization, HCL AMERICA INC, filed a Petition for a Nonimmigrant
Worker (Form I-129), with U.S. Citizenship and Immigration Services (USCIS), seeking to classify
THALACHEERU, VENKA TESW ARA PRASA (beneficiary) as a temporary worker in a specialty
occupation (H-1B) under section 101(a)(15)(H)()(b) of the Immigration and Nationality Act (INA).

INA § 10 I (a)(I S)(H)(i)(b) provides, in part, for the classification of a qualified non immigrant:

          ...who is coming temporarily to the United States to perfonn services...in a specialty
          occupation described in section 214()01)..., who meets the requirements for the occupation
          specified in section 2 I 4()(2)..., and with respect to whom the Secretary of Labor detennines
          and certifies...that the intending employer has filed with the Secretary an application under
          section 2 l 2(n)(l ).

You seek to amend the prior petition and requested that USCIS extend the beneficiary's stay.

You stated on the Form 1-129 that you are an information technology and engineering services
firm with 12,858 employees. You seek to employ the beneficiary as a Programmer Analyst from
December 12, 2019 to November 3, 2022.

USCIS reviewed the initial record of evidence for eligibility in accordance with the INA and Title 8,
Code of Federal Regulations (8 CFR) and could not determine whether you had established eligibility
for the benefit sought. Accordingly, USCIS issued a Request for Evidence (RFE) on December 20,
2019. On March 11, 2020, you submitted a response.

After careful review and consideration of the entire record, based on a preponderance of the evidence,
the petition will be denied for the reasons discussed below.

                                           Specialty Occupation

The issue to be discussed is whether the position offered to the beneficiary qualifies as a specialty
occupation.


€SC129€SCI12000014080943                             I of JO                                                   www.users.gov


                                        Exhibit A at 1
           Case 1:20-cv-01187-EGS Document 1-5 Filed 05/06/20 Page 2 of 8



INA$ 2 l 4(i)(l) defines "specialty occupation" as follows, in relevant part:

           ... the term "specialty occupation" means an occupation that requires-

           (A) theoretical and practical application of a body of highly specialized knowledge, and

           (B) attainment ofa bachelor's or higher degree in the specific specialty (or its equivalent) as a
           minimum for entry into the occupation in the United States.

8 CFR § 214.2(h)(4)(ii) defines a specialty occupation to mean:

           ... an occupation which requires theoretical and practical application of a body of highly
           specialized knowledge in fields of human endeavor including, but not limited to, architecture,
           engineering, mathematics, physical sciences, social sciences, medicine and health, education,
           business specialties, accounting, law, theology, and the arts, and which requires the attainment
           of a bachelor's degree or higher in a specific specialty, or its equivalent, as a minimum for
           entry into the occupation in the United States.

Pursuant to 8 CFR § 2 l 4.2(h)( 4)(iii)(A), to qualify as a specialty occupation, the position must meet
one of the following criteria:

         (1) A baccalaureate or higher degree or its equivalent is normally the minimum requirement for
         entry into the particular position;                                                                        -
         (2) The degree requirement is common to the industry in parallel positions among similar
         organizations or, in the alternative, an employer may show that its particular position is so
                                                                                                                    -
                                                                                                                    -
         complex or unique that it can be performed only by an individual with a degree;

                                                                                                                    =
                                                                                                                    =
         (3) The employer normally requires a degree or its equivalent for the position; or
                                                                                                                    -
         (4) The nature of the specific duties are so specialized and complex that knowledge required to
         perform the duties is usually associated with the attainment of a baccalaureate or higher degree.

A specialty occupation is defined as one that requires the theoretical and practical application of a
body of highly specialized knowledge and the attainment of a bachelor's or higher degree in the
specific specialty (or its equivalent) as a minimum for entry into the occupation in the United States.
The regulations at 8 CFR § 214.2(h)(4)(iii)(A) further clarify how a position can qualify as a specialty
occupation. However, it should be noted that 8 CFR § 214.2(h)(4)(iii)(A) must logically be read
together with INA § 2 I 4(i)( I) and 8 CFR § 2 l 4.2(h)( 4)(ii). Hence, the criteria stated in 8 CFR §
214.2(h)(4)(iii)(A) should logically be read as being necessary but not necessarily sufficient to meet
the statutory and regulatory definition of specialty occupation. To otherwise interpret this section as
stating the necessary and sufficient conditions for meeting the definition of specialty occupation
would result in particular positions meeting a condition under 8 CFR § 214.2(h)(4)(iii)(A) but not the
statutory or regulatory definition. To avoid this illogical result, 8 CFR § 2 l 4.2(h)( 4)(iii)(A) must
therefore be read as providing supplemental criteria that must be met in accordance with, and not as
alternatives to, the statutory and regulatory definitions of specialty occupation. As such and consistent
with INA§ 214(i)(l) and the regulation at 8 CFR § 214.2(h)(4)(ii), USCIS consistently interprets the
term "degree" in the criteria at 8 CFR § 214.2(h)(4)(iii)(A) to mean not just any bachelor's or higher
degree, but one in a specific specialty that is directly related to the proffered position. Applying this
standard, USCIS regularly approves H-1B petitions for qualified non immigrants who are to be


€SCH29€SCH2000014080943                              2 of 10                                        www.uscis.gov


                                        Exhibit A at 2
           Case 1:20-cv-01187-EGS Document 1-5 Filed 05/06/20 Page 3 of 8


employed as engineers, computer scientists, certified public accountants, college professors, and other
such occupations. These professions, for which petitioners have regularly been able to establish a
minimum entry requirement in the United States of a bachelor's or higher degree in a specific
specialty or its equivalent directly related to the duties and responsibilities of the particular position,
fairly represent the types of specialty occupations that Congress contemplated when it created the
H-1B visa category.

USCIS does not use a title, by itself, when determining whether a particular position qualifies as a
specialty occupation. The specific duties of the proffered position, combined with the nature of your
business operations are factors that users considers. USCIS must examine the ultimate employment
of the beneficiary and determine whether the position qualifies as a specialty occupation. The critical
element is not the title of the position or an employer's self-imposed standards but whether the
position actually requires the theoretical and practical application of a body of highly specialized
knowledge, and the attainment of a bachelor's or higher degree in the specific specialty as the
minimum for entry into the occupation, as required by the INA.

Each position is evaluated based upon the nature and complexity of the actual job duties to be
performed with that specific employer. In addition, the beneficiary's obtainment of a degree in a
related area does not guarantee the position is a specialty occupation. Further, perfonning specialty
occupation duties that are incidental to the primary functions is insufficient to establish that the duties
to be performed qualify as a specialty occupation. Through detailed descriptions of the beneficiary's
duties, users may discern the nature of the position and whether the position requires the theoretical
                                                                                                                   -
and practical application of a body of highly specialized knowledge attained through attainment of at
least a bachelor's degree or higher in a specific discipline.

Subsequent to the filing of the petition, you were requested to provide additional evidence to include a
                                                                                                                   -
detailed description of the actual duties to be performed by the beneficiary on a day-to-day basis, and            a......

evidence to establish that the position meets the standards to qualify as a specialty occupation.

You described the duties of the proffered position as follows:

       • Programmer Analyst, Development, Enhancement and Support of US Regulatory reporting
         system and Regional Consolidation Layer (RCL)- 20%

         Responsible for development of IHC/CCAR Regulatory Reports using Axiom Reporting Tool

       • Documentation of System Requirement for US RCL (Regional Consolidation Layer) system
         and Axiom Controller View Regulatory Reporting system - 10%
       • Analyzing and Retrieving of data from Multiple source Systems and Creating database objects
         like tables, views, procedures, and functions.- 15%
       • Work with Data Architects, and Data Analysts to understand the data flow and data mapping
         for financial regulatory report development - 15%
       • Perform unit, integration testing of the reports and dashboards - 10%
       • Working with release management teams on the release dates to promote the code into
         production - I 0%
       • Define and track technical projects, teamwork, track Defects in UAT and Production
         environment on a daily basis - 5%
       • Co-ordinate with team on daily basis to meet the Technical requirements, TES support, L3
         support and SME in L2 support team - 5%
       • Provide support and technical assistance to the users, train and assist users in generating adhoc
         reports; Problem resolution, issue escalation, status updates, etc. - 10%



€SCI29CSC12000014080943                              3of 10                                         www.uses.gov


                                        Exhibit A at 3
            Case 1:20-cv-01187-EGS Document 1-5 Filed 05/06/20 Page 4 of 8

Under each of the duties listed above, you added narrative paraphrasing each heading. However, the
duties as described do not establish the depth, complexity, level of specialization, or substantive
aspects of the duties for which the beneficiary would be responsible. You described the duties of the
proffered position in relatively generalized and abstract terms that do not relate substantial details
about either the position or its constituent duties. You did not further elaborate on the specific tasks,
methodologies and applications of knowledge that would be required in furtherance of these
overarching duties. This type of generalized description may be appropriate when defining the range
of duties that may be performed within an occupational category, but it does not adequately convey
the substantive work that the beneficiary will perform. Without a meaningful job description, the
record lacks evidence sufficiently concrete and infonnative to demonstrate that the proffered position
requires a specialty occupation's level of knowledge in a specific specialty. The duties as described
do not communicate: (I) the actual work that the beneficiary would perform; (2) the complexity,
uniqueness and/or specialization of the duties; or (3) the correlation between that work and a need for
a particular level education of highly specialized knowledge in a specific specialty. Thus, you have
not shown that the proffered position is a specialty occupation and the petition must be denied on this
basis alone.

Nevertheless, USCIS will analyze the duties as described and the evidence of record to determine
whether the proffered position as described would qualify as a specialty occupation. When attempting
to establish whether the position is a specialty occupation, you must show that the position meets at
least one of four criteria at 8 CFR § 2 l 4.2(h)(4)(iii)(A). USCIS will now discuss each criterion in tum:               -
       1. A bachelor's or higher degree or its equivalent is normally the minimum requirement for
          entry into the particular position

USCIS recognizes the Occupational Outlook Handbook (OOH), a publication of the U.S. Department
of Labor (DOL), as an authoritative source on the duties and educational requirements of the wide
variety of occupations that it addresses. You provided a certified Labor Condition Application (LCA)
from the DOL that the proffered position is a position within the Computer Programmer occupation.

The OOH describes the duties of Computer Programmers, as follows:

          Computer programmers write and test code that allows computer applications and software
          programs to function properly. They tum the program designs created by software developers
          and engineers into instructions that a computer can follow. In addition, programmers test newly
          created applications and programs to ensure that they produce the expected results. If they do
          not work correctly, computer programmers check the code for mistakes and fix them.

          Duties
          Computer programmers typically do the following:

                  •   Write programs in a variety of computer languages, such as C++ and Java
                  •   Update and expand existing programs
                  •   Test programs for errors and fix the faulty lines of computer code
                  •   Create and test code in an integrated development environment (IDE)
                  •   Use code libraries, which are collections of independent lines of code, to simplify the
                      writing

          Programmers work closely with software developers, and in some businesses their duties
          overlap. When such overlap occurs, programmers can do work that is typical of developers,
          such as designing programs. Program design entails planning the software initially, creating
          models and flowcharts detailing how the code is to be written, writing and debugging code, and


CS€1129€SCI12000014080943                                 4of I0                                         www.uscis.gov


                                             Exhibit A at 4
           Case 1:20-cv-01187-EGS Document 1-5 Filed 05/06/20 Page 5 of 8

         designing an application or systems interface.

         A program's purpose determines the complexity of its computer code. For example, a weather
         application for a mobile device will require less programming than a social-networking
         application. Simpler programs can be written in less time. Complex programs, such as computer
         operating systems, can take a year or more to complete.

         Software-as-a-service (SaaS), which consists of applications provided through the Internet, is a
         growing field. Although programmers typically need to rewrite their programs to work on
         different system platforms, such as Windows or OS X, applications created with SaaS work on
         all platforms. Accordingly, programmers writing SaaS applications may not have to rewrite as
         much code as other programmers do and can instead spend more time writing new programs.

The OOH describes the educational and other qualifications for Computer Programmers, as follows:

         Most computer programmers have a bachelor's degree in computer science or a related subject;
         however, some employers hire workers with an associate's degree. Most programmers
         specialize in a few programming languages.

         Education
         Most computer programmers have a bachelor's degree; however, some employers hire workers
         who have other degrees or experience in specific programming languages. Most programmers
                                                                                                                 -
         get a degree in computer science or a related subject. Programmers who work in specific fields,
         such as healthcare or accounting, may take classes in that field to supplement their degree in
         computer programming. In addition, employers value experience, which many students gain
         through internships.

         Most programmers learn a few computer languages while in school. However, a computer
         science degree gives students the skills needed to learn new computer languages easily.
         Students get hands-on experience writing code, testing programs, fixing errors, and doing many
         other tasks that they will perform on the job.

         To keep up with changing technology, computer programmers may take continuing education
         classes and attend professional development seminars to learn new programming languages or
         about upgrades to programming languages they already know.

As stated in the OOH, the Computer Programmer occupation allows for a wide range of educational
credentials, including an associate's degree to qualify. While the OOH indicates that most computer
programmers obtain a degree (either a bachelor's or an associate's degree) in computer science or a
related field, the OOH does not state that at least a bachelor's degree or its equivalent in a specific
specialty is normally the minimum required for entry into the occupation. Further, the OOH also
indicates that employers value computer programmers who have experience, which can be obtained
through internships. Accordingly, the position you offered to the beneficiary does not meet this
criterion.

When the OOH does not support the proposition that a proffered position is one that meets the
statutory and regulatory provisions of a specialty occupation, it is your responsibility to provide
probative evidence (e.g., documentation from other objective, authoritative sources) that supports a
finding that the particular position qualifies as a specialty occupation

In response to the RFE, you reference that the DOL's ONet Online website states that the Specific


€SCH29€SC12000014080943                             5of 10                                        wwwuscis.gov


                                       Exhibit A at 5
           Case 1:20-cv-01187-EGS Document 1-5 Filed 05/06/20 Page 6 of 8


Vocational Preparation (SVP) for this position is between a level 7 and a level 8. The assessment
(SVP rating) is meant to indicate only the total number of years of vocational preparation required for
a particular occupation. It does not describe how those years are to be divided among training, fonnal
education, and experience. Nor does it specify the particular type of degree, if any, that a position
would require. As was noted previously, USCIS interprets the term "degree" in the criteria at 8 CFR $
2 l 4.2(h)(4)(iii)(A) to mean not just any bachelor's or higher degree, but one in a specific specialty
that is directly related to the proposed position. Therefore, the ONET information is not probative of
the proffered position qualifying as a specialty occupation.

Additionally, you did not submit additional relevant documentation from an authoritative career source
which list the duties, work environment, education, training, skills, and other qualifications. Mere
assertions of counsel without documentary support do not constitute evidence. Matter of Obaigbena,
19 I&N Dec. 533, 534 (BIA 1988); Matter of Ramirez-Sanchez, 17 I&N Dec. 503, 506 (BIA
 1980); Matter of Laureano, 19 I&N Dec. I, 3 (BIA 1983). USCIS must look to the plain language of
the documents executed by the petitioner and not to subsequent statements of counsel. Matter of
Jzummi, 22 I&N Dec. 169 (Assoc. Comm'r, Examinations 1998).

Further, when the OOH recognizes a variety of paths to enter into the occupation, USCIS looks for
evidence that demonstrates that the particular position may require a bachelor's degree in a specific
discipline. Here, you provided a generalized description of the proposed duties. The record does not            -
include information or analysis distinguishing the proposed position from a position that requires, for
example, postsecondary certificates in particular programming languages. Similarly, the record lacks
                                                                                                                -
information and analysis demonstrating why the proffered position could only be performed by
someone with a bachelor's degree in a specific specialty, or its equivalent. That is, the particular
position here involves basic tasks that may require some technological knowledge of programming
languages and software, platforms, and environments, but does not include sufficient probative detail
                                                                                                                -
                                                                                                                -
to conclude that the duties require knowledge attained through bachelor's-level study in a specific
discipline.
                                                                                                                -
Further, upon analyzing the description of the duties that you provided, it does not appear that the
duties for the proffered position are those of a Computer Programmer. Without a detailed description
of the beneficiary's duties, USCIS is unable to discern the nature of the position and whether the
position requires the theoretical and practical application of a body of highly specialized knowledge
attained through attainment of at least a bachelor's degree or higher in a specific discipline.

As a result, the proffered position cannot be considered to have met this criterion.

      2. The degree requirement is common to the industry in parallel positions among similar
         organizations or, in the alternative, an employer may show that its particular position is
         so complex or unique that it can be performed only by an individual with a degree

USCIS will discuss this criterion in two parts as follows:

      a. Degree requirement is common to the industry in parallel positions among similar
         organizations

The first alternative prong requires that you submit evidence that the degree requirement (a bachelor's
degree or higher or its equivalent in a specific specialty) is common to the industry in parallel
positions among similar organizations.

Factors often considered by USCIS when determining the industry standard include: whether the OOH
reports that the industry requires a degree; whether the industry's professional associations have made


€SC129€SC12000014080943                            6 of 10                                      www.uscis.gov


                                      Exhibit A at 6
           Case 1:20-cv-01187-EGS Document 1-5 Filed 05/06/20 Page 7 of 8


a degree a minimum entry requirement; or whether letters or affidavits from finns or individuals in the
industry attest that such firms routinely employ and recruit only degreed individuals.

 In response to the RFE, you submitted several job postings. However, the record does not contain
 sufficient documentary evidence indicating whether these organizations are "similar" to you in size,
 scope, and scale of operations, business efforts, expenditures, or any other relevant extent. Nor does
 the record contain any evidence regarding how representative the advertisements are of the unusual
 recruiting and hiring practices of the industries in which these advertisers operate. Also, some of the
job announcements indicate that those employers would accept applicants with any "engineering"
 degree. A position that allows any "engineering" degree to qualify is not a specialty occupation
because engineering encompasses numerous fields, many of which are not directly related to each
 other and to the proffered position. Further, the job announcements do not appear to be for parallel
positions. For instance, the postings do not include sufficient information about the duties and
responsibilities for the advertised positions to ascertain that they actually correspond to the proffered
position. It is not possible to determine important aspects of the advertised jobs, such as the
day-to-day responsibilities, complexity of the job duties, supervisory duties (if any), and independent
judgment required or the amount of supervision received.

Thus, you have not shown that a requirement for a bachelor's degree or higher or its equivalent in a
specific specialty is common to the industry in parallel positions among similar organizations.

In addition, you did not provide documentation that industry-related professional associations have
                                                                                                                     -
made a bachelor's degree in a specific specialty a requirement for entry into the position. You did not
submit letters or affidavits from firms or individuals in the industry that attest that such businesses
routinely employ and recruit only degreed individuals. No other evidence was submitted that is
sufficient to establish that the degree requirement is common to the industry in parallel positions
among similar organizations.

As such, you have not shown that the degree requirement is common to the industry in parallel
positions among similar organizations.
                                                                                                                     --
      b. Complexity and uniqueness of the proffered position

The second alternative prong allows you to show that the proffered position is so complex or unique
that it can be performed only by an individual with a bachelor's degree or higher or its equivalent in a
specific specialty. In reviewing this second alternative prong, USCIS looks to the Form I-129 and the
documents filed in support of the petition. It is only in this manner that the agency can determine the
exact position offered, the location of employment, the proffered wage, et cetera. Through detailed
descriptions of the beneficiary's duties, USCIS may discern the nature of the position and whether the
position requires the theoretical and practical application of a body of highly specialized knowledge
attained through attainment of at least a bachelor's degree or higher or its equivalent in a specific
specialty.

You submitted a breakdown of the job duties for the proffered position along with the percentage of
time that the beneficiary will spend on the various duties. However, the submitted list of duties
provides no further detail as to the unique or complex nature of the proffered position. This
breakdown is not viewed as sufficient to establish that the proffered position is more unique or
complex than other similar positions within the same industry. While this breakdown of duties does
indicate that the proffered position requires a certain amount of skill, training, and attention to detail, it
does not establish that the proffered position is any more complex than any other computer
programmer position. Without additional evidence showing the unique or complex nature of the



€SC129€SC12000014080943                              7 of 10                                          wwwuscis gov

                                       Exhibit A at 7
           Case 1:20-cv-01187-EGS Document 1-5 Filed 05/06/20 Page 8 of 8


position, or how this position differs from other similar positions within the same industry, you have
not met this criterion.

As such, you have not shown that this position involves duties seen as either unique or complex so
that only an individual with a bachelor's degree or higher in a specific specialty could perform them.

      3. The employer normally requires a degree or its equivalent for the position

This third criterion requires that you show that you nonnally require a bachelor's degree or higher or
its equivalent in a specific specialty for the proffered position. USCIS looks to your employment
practices as well as information regarding employees who previously held the position.

To satisfy this requirement, you submitted several job announcements for the Programmer Analyst
position showing a minimum educational requirement of a bachelor's degree or its equivalent or
higher in Computer Science, Engineering (any), Information Technology, Computer Applications,
Computer Technology, Computer Information Systems, Management Information Systems or a related
field plus a varied number of years experience in the job offered, or related IT or engineering role.

The job announcements allow for a wide range of educational fields to qualify. The assertion that the
duties of the proffered position can be performed by an individual with a degree in any of these
                                                                                                                  -
disciplines indicates that the proffered position does not meet the statutory and regulatory definition of
a specialty occupation.
                                                                                                                  -
Moreover, your job announcements indicate that the duties of the proffered position can be performed
                                                                                                                  -
                                                                                                                  -
                                                                                                                  -
by an individual with a bachelor's degree or its equivalent or higher in Computer Science, Engineering            -
(any), Infonnation Technology, Computer Applications, Computer Technology, Computer                               -
Information Systems, Management Information Systems or a related field. The issue here is that the
field of engineering is a broad category that covers numerous and various specialties, some of which
are only related through the basic principles of science and mathematics, e.g., nuclear engineering and
aerospace engineering. Thus, a general degree in engineering or one of its other subspecialties, such
as chemical engineering or mechanical engineering, is not closely related to computer science. Also,
any and all engineering specialties are not directly related to the duties and responsibilities of the
particular position proffered in this Form I-129. Thus, the proffered position does not have a
bachelor's or higher degree in a specific specialty as the nonnal minimum requirement for entry into
the position based on your own standards. Hence, the position is not a specialty occupation.

In general, provided the specialties are closely related, e.g., chemistry and biochemistry, a minimum
of a bachelor's or higher degree in more than one specialty is recognized as satisfying the "degree in
the specific specialty ( or its equivalent)" requirement at INA § 2 l 4(i)( 1 )(B). In such a case, the
required "body of highly specialized knowledge" would essentially be the same. Since there must be a
close correlation between the required "body of highly specialized knowledge" and the position,
however, a minimum entry requirement of a degree in seemingly disparate fields, such as any
engineering field would not meet the statutory requirement that the degree be "in the specific specialty
( or its equivalent)," unless you establish how each field is directly related to the duties and
responsibilities of the particular position such that the required body of highly specialized knowledge
is essentially an amalgamation of these different specialties. Here, you never explained how degrees
in any engineering field or computer science are directly related to each other and to the duties of the
proffered position.

In this case, although you assert that you normally require a bachelor's degree for the proffered
position, your reasoning is problematic when viewed in light of the statutory definition of specialty



€SCI129€SC2000014080943                            8 of 10                                        www.uscis.gov


                                      Exhibit A at 8
